Citation Nr: 1232855	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for right ear hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was noted at entrance to service and the presumption of soundness does not apply.

2.  The Veteran's left ear hearing loss was not aggravated by service.






CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the first inquiry is whether there was evidence that the condition existed prior to enlistment.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran's pre-induction report of medical examination from May 1969 revealed left ear auditory acuity of 25 decibels at 2000 Hertz and 55 at 4000 Hertz.  At that time, the Veteran was also assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet.App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.

Entlistment audiometric test results from July 1969 indicated puretone thresholds in the left ear of 10, 10, 30, and 60 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  

Thus, clinical hearing loss in the left ear was indicated upon enlistment into service.  That is, the pre-induction examination showed a finding of 55 decibels at 4000 Hertz and at entry into service the finding was 60 decibels at 4000 Hertz.  As such, the presumption of soundness does not apply to his case.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

The Veteran cannot bring a claim for service connection for incurrence of left ear hearing loss, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Simply stated, the remaining governing question is whether the Veteran's left ear hearing loss, which preexisted service, was permanently, chronically aggravated beyond the natural progress of the condition during military service.  In this case, the Veteran has not carried his burden of showing his left ear hearing loss disorder was aggravated by service.

With regard to aggravation of a preexisting condition, the Veteran's service treatment records are absent for any complaints of, or treatment for, left ear hearing loss (other than that already noted above upon enlistment).  A separation examination from May 1971 revealed that the Veteran had a normal audiology evaluation.  At that time, he was also assigned a hearing loss profile of "H1."  Simply stated, the left ear hearing loss noted on entrance was not present when he was discharged from service.  Indeed, the separation report of medical examination revealed an improvement of the Veteran's left ear hearing acuity during service and provides no evidence of worsening of his preexisting left ear hearing loss.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Further, the record is absent of any complaint of, or treatment for hearing loss until  May 2008 in a private audiology report indicating bilateral hearing loss, over three decades after separation from service.  This is highly probative evidence against the contention that left ear hearing loss increased in severity during service.

The Board notes that a January 2010 report from a private physician indicated that the Veteran had significant bilateral hearing loss that was "likely noise induced."  Significantly, however, the private physician did not address the Veteran's left ear hearing loss, which pre-existed service, or whether the left ear hearing loss increased in severity or was aggravated by his service.  As such, this opinion is afforded little probative value and the Veteran has not met his burden of establishing aggravation.

With respect to the Veteran's contentions that he has experienced noise exposure during service and that he has diminished hearing acuity now, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has left ear hearing loss which was aggravated by his active service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather, it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

The Board places more weight on the objective medical evidence.  VA has established extensive testing procedures and regulatory standards to remove the element of subjectivity from hearing tests.  The objective testing shows no worsening of a left ear hearing loss disability from prior to and during service.  As such, the Board finds that the Veteran's left ear hearing loss was not aggravated by service.  The Board concludes that service connection for left ear hearing loss is not warranted.

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds VA has satisfied a duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment and personnel records, as well as post-service treatment records, to the extent possible, or otherwise submitted and are associated with the claims file.

The Board has considered whether the Veteran should be afforded a VA audiological examination with respect to his claim for service connection for left ear hearing loss and to obtain an opinion regarding the etiology of his left ear hearing loss.

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This case has been cited in a series of recent Court decisions.

Here, however, while the threshold of the third prong is low, the Board finds that there is sufficient competent medical evidence of record to render a decision on the Veteran's claim.  More importantly, the burden remains on the Veteran to establish that his pre-existing, left ear hearing loss increased in severity during service.  See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In effect, as the burden falls on the Veteran to establish aggravation, VA does not have a duty to assist with respect to obtaining an opinion regarding the issue on appeal.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to service connection for left ear hearing loss is denied.




[Continued on Next Page]
REMAND

As discussed above, a hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  The Veteran has stated that he was exposed to acoustic trauma in service, specifically from rifle fire, weapon training, basic training, and Republic of Vietnam training without the use of hearing protection, and has argued that this in-service noise exposure caused his current hearing problems.

The Board acknowledges that the lack of any evidence that the Veteran exhibited right ear hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5Vet. App. 155, 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).

Private evaluations of the Veteran's hearing were conducted in May 2008 and January 2010.  These audiological medical records serve to indicate that the Veteran may have current right ear hearing loss and tinnitus problems as he was diagnosed with hearing loss in both ears.

As mentioned above, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of a current right ear hearing disability and tinnitus, and an injury in service, as well as at least a speculative relationship between the two.  As such, at a minimum, the Board finds that the evidence of a current right ear hearing disability and tinnitus, along with the Veteran's testimony of in-service noise exposure, is sufficient to necessitate a VA examination to address the nature and etiology of the claimed right ear hearing loss and bilateral tinnitus.  

Parenthetically, the Board notes that a VA examination was not afforded the Veteran as to his claim for left ear hearing loss service connection, as explained above, in detail.  However, the facts with respect to the claim for right ear hearing loss and tinnitus are distinguished, namely, that no right ear hearing loss or tinnitus were noted upon entry and the presumption of soundness attaches.  As such, as to these claims on remand, providing the Veteran with a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail, and all necessary diagnostic testing performed.

The nature and extent of current, right ear hearing loss and bilateral tinnitus, if any, should be evaluated.

The examiner should note any functional impairment caused by the Veteran's right ear hearing loss and tinnitus disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss and bilateral tinnitus, if present, were caused by his active service from July 1969 to July 1971.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, his exposure to loud noise in-service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

2. Then, readjudicate the Veteran's claims with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  If the decision, with respect to the claims on appeal, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


